Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
CASE NO. 18 Cr. 340 (LGS)
Plaintiff,
Vv.

ROBERT FARKAS,

Defendant.

NOTICE OF FILING

PLEASE TAKE NOTICE that enclosed for filing is the following:

7. Exhibit A: letter by Doctor Raphael Kellman;

2. Exhibit B: Doctor Raphael Kellman’s Curriculum Vitae.

Undersigned may rely on these exhibits during Mr. Farkas’ sentencing.
Respectfully submitted,
Paul D. Petruzzi, Esq.
Law Offices of Paul D. Petruzzi, P.A.
8101 Biscayne Blvd
Penthouse 70%
Miami, FL 33138
Telephone: (305) 373-6773
Facsimile: (305) 373-3832

E-mail: petruzzi-law@msn.com

By:  s/ Paul Petruzzi
PAUL D. PETRUZZi, ESQ.
Florida Bar No, 982059

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on December 4, 2020, a true and correct copy of the

foregoing was furnished by CM/ECF to all counsel of record.

By: s/ Paul Petruzzi
PAUL D. PETRUZZi, ESQ.
Aitorney for Defendant Farkas

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 2 of 9

EXHIBIT A

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 3 of 9

 

kellman center

for Integrative and Fuachonal Medicine

 

OO olan CC Onm—
Dr. Raphael Kellman, M.D.

 

 

 

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 4 of 9

EXHIBIT B

 

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 5 of 9

Raphael Kellman M.D. (“The Microbiome Doctor”) is a pioneer in functional
medicine who has a holistic and visionary approach to healing. Through his
ground-breaking philosophy on Microbiome Medicine (or, as he aptly puts it,
“Heal your gut, heal your body.”), Dr. Kellman has revolutionized the treatment of
chronic and hard-to-treat conditions. He has written numerous books on the
subject, and speaks frequently at international medical summits and health
shows. Dr. Kellman is widely respected as a groundbreaking force in Alternative
Medicine and the Microbiome Movement.

Dr. Kellman’s philosophy is on the forefront of a new era in medicine well beyond
the functional! and holistic medicine practiced today. Dr. Kellman’s unique
approach to illness doesn’t ignore traditional and holistic medicine, but uses that
as a starting point to dig much deeper into the entire system. Comprehensive
pathways offer an unprecedented opportunity for the deepest level of healing.

Dr. Kellman has treated tens of thousands of patients from all over the world,
many of whom have come to him after suffering for years, or are frustrated by
traditional medical treatments. Dr. Kellman is driven by his desire to alleviate
suffering and to help people regain health based on a new vision and
understanding of healing and the causes of disease.

Trained in internal medicine, Dr. Kellman uses the latest drugs and technology to
treat specific diseases with a patient-centered and holistic approach. He focuses
on the complex interaction of systems--not just the disease but on you as a
whole person-- much greater than the sum of your parts. He never treats the only
the symptoms of an ailment; he digs much, much deeper to find the reason why
an individual has the illness in the first place. He treats that deficiency, which
results in true healing at the deepest level, not just alleviation of symptoms.

Dr. Kellman's treatments are informed by his background in the philosophy of
science, and administered with compassion and kindness. Drawing on the latest
research, he addresses your biochemistry, metabolism, hormones, genetics,
environment, emotions, and life circumstances to help you achieve optimal
health.

EDUCATION:

Yeshiva University, BS
Albert Einstein College of Medicine, College of Philosophy and Science of Philosophy

internships: Beth Israel Hospital, Lenox Hill Hospital

 

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 6 of 9

BOOKS:

e The Whole Brain: The Microbiome Solution to Heal Depression, Anxiety, and
Mental Fog without Prescription Drugs

e The Microbiome Diet: The Scientifically Proven Way to Restore Your Gut Health
and Achieve Permanent Weight Loss

e Matrix Healing: Discover Your Greatest Health Potential Through the Power of
Kabbalah

e Gut Reactions: A Radical New 4-Step Program for Treating Chronic Stomach
Distress and Unlocking the Secret to Total Body Weliness
Microbiome Medicine: How Bacteria Can Cure Us (e-book)
Vibrant Thyroid, Vibrant Health: What You Need to Know to Finally Detect and
Properly Treat Your Thyroid Problem (e-book)

(Dr. Kellman’s books have been praised by Deepak Chopra, Dr. Christiane Northrup, Dr.
Mark Hyman, Dr. Joseph Mercola,Izabella Wentz, PharmD, Donna Gates, M.Ed, Dave
Asprey, Founder and CEO, Bulletproof, Dr. Terry Wahls, Dr. David Perlmutter, and other
notable medical professionals.)

SUMMITS:

Microbiome Medicine Summit |
Microbiome Medicine Summit Il
Arthritis Summit

Immune Defense Summit
Thyroid Connection Summit
Healthy Gut Summit

Autism Summit

RADIO:
Weekly Radio Call-in Show: Holistic Medicine
WSNR-AM NY

LECTURES:

Frequent Lecturer: 92°4 Street Y

New York City Human Ecology Action League
The Mind / Body Center, Jerusalem, Israel
Center For Ethics and Healing, Washington DC
Jewish Community Center of NYC

Carlebach Synagogue (in a network which reaches tens of thousands)
New York Life Expo

Holistic Health Expo, Richmond, VA

Several Medical Schools / Guest Lecturer

“Day of Kabbalah” Program Leader

Summit For Ethics and Meaning

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 7 of 9

PRESS:

(Note: This is a partial list. Dr. Kellman has been interviewed for hundreds of articles.)

Fox News: How Coronavirus Puts Lyme Disease Patients at Risk, May 2020

Real Simple: The Many Pros of Probiotics and How The Affect Your Health, February
2020

Hypothyroid Mom: Dysbiosis and Thyroid Dysfunction. Alf Roads Lead To The
Microbiome, February, 2019

Women’s World (Cover Story): Better Than Gastric Bypass: How a Prebiotic-Rich Diet
Helped This Woman Lose 180 Pounds, September 2018

Weight Watchers: Heal Your Microbiome, Heal Your Mind (May 2018)

The Wall Street Journal: Does Your Gut Always Steer You Right? (October 2017)
Holistic Primary Care: Making Clinical Sense of The Microbiome (August 2017)

RT America: Brace Yourselves For Lyme Disease CDC (June 2017)

Shape: / Trusted My Gut Over My Doctor — And It Saved Me From Lyme Disease (June
2017)

Epoch Times: Microbiome — The Body’s Great Conductor (April 2017)

New York Parenting Magaine: Trust Your Gut (April 2017)

SFGate: Appendix May Serve Important Function, New Study Finds (February 2107)
Natural Practitioner Magazine: Preserving Heart Health (January 2017)

Natural Awakenings: Weight Loss Saboteurs-Tackling Obesity’s Hidden Causes
(January 2017}

Muscle and Fitness: Five Reasons to Boost Your Gut Health (January 2017)

First For Women: / Finally Have My Life Back! (December 2016)

US News & World Report: How Cannabis, LDN and Placebo fap Into the Unknown
Pathways of Healing (December 2016)

First For Women: Melt Fat 2X Faster With Supergrains (October 2016)

Women's World: Eat This to Nourish the Gut Bacteria That are as Slimming as Gastric
Bypass (

Diabetes Daily: How the Microbiome Can Help Type 2 Diabetes

Delicious Living: Gut Feeling (October, 2016)

Huffington Post: The Role of Supplements in Personalized Medicine (September, 2016)
Oxygen: Go With Your Gut (September, 2016)

BlogHer: Why A Low Thyroid is Something Every Woman Should be Concerned About
(September, 2016)

Alternative Medicine: Neglecting Hypothyroidism: Is Mainstream Medicine Ready to
Change? (August, 2016)

Eating Clean Magazine: Straight From the Gut: The Microbiome and Autoimmunity
(August 2016)

Cosmopolitan: 73 Reasons Apple Cider Vinegar is the Magic Potion You Need in Your
Life (July 2016)

Page Six: Zoe Saldana Battling Autoimmune Disorder (July 2016)

Oxygen: Go With Your Gut! (July 2016)

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 8 of 9

Life By Daily Burn: /s it All in Your Gut? The Sleep-Gut Connection (June 2016)
Huffington Post: Low Thyroid? Low Function, Hypothyroidism and Type 2 Diabetes
(May 2016)

Amazing Wellness Magazine: Do You Have The Guts? (May 2016)

Cosmopolitan: 6 Things Your Gas is Trying to Tell You (May 2016)

US News & World Report: Hair Loss and Women: How to Stop and Reverse it (April
2016)

Furthermore: Are You Getting Prebiotics (Too)? (April 2016)

MSN Health & Fitness: Three Steps For a Healthier Gut (April 2016)

Mind Body Green: Sneaky Things That Are Damaging Your Microbiome (March 2016)
Muscle & Fitness Hers: Five Reasons fo Boost Your Gut Health (March 2016)

Natural Solutions: 6 Steps to Stop Disease: Restoring Health Through the Gut
Microbiome (February 2016}

Better Nutrition: Building a Good Gut (February 2016)

Mind Body Green: What | Wish Everyone Knew About the Microbiome: A Functional MD
Explains (February 2016)

Harper’s Bazaar: The New Diets fo Try Now (February 2016)

Organic Spa Magazine: Beat The Winter Biues With Probiotics (January 2016)

Well & Good: What You Need to Know About the Pink Himilayan Sea Salt Craze
(January 2016)

World Of Psychology: /s Your Microbiome Making You Crazy? (December 2015)
Independent Healing: Ask the Doctor: Healing the Gut for a Stronger Brain (November
2015

Rodale’s Organic Life: The Sneaky Carb That’s Making You Bloated (November 2015)
Vitamin Retailer: Back Talk (November 2015)

Natural Practitioner: The Blood Sugar Battle (November 2015)

Ask A New Yorker: New Yorker of The Month (June 2015)

RADIO:

SiriusXM: Doctor Radio (November, 2077)

Voice America (November 2017)

SiriusXM: Freewheelin’ (September 2017)

Radio MD (August 2016)

Radio MD (August 2016)

Health Professional Radio (July 2016}

NPR: The Hidden World of Bacteria That Lives Inside Us (April 2016)

Doctor Radio: Beat The Blues: Balancing Your Gut For a Natural Mood Boost This
Winter (February 2017)

The Osgood File: Wellness Drinks For All

Radio MD: Beat The Blues: Balancing Your Gut for a Natural Mood Boost This Winter
(February 2017)

CBS New York: Is Your Job Making You Fat? (January 2016)

Ask A New Yorker: New Yorker of The Month (June 2009)

TELEVISION:
CBS Newspath: In Search of Cure For Modern Day Ill, Some Turn to Wellness Tonics
(March 2017)

 

 
Case 1:18-cr-00340-LGS Document 420 Filed 12/04/20 Page 9 of 9

CBS NY: Inside Out Beauty (March 2015)

 

 
